DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method with the following limitations: “mapping logical addresses, for the one or more erase blocks, to the one or more replacement erase blocks wherein at least one of the one or more replacement erase blocks includes a block that does not start with metadata.”
Closest prior art on record Flynn [US 2011/0296133] appears to teach rebuilding of data while moving data from one size erase block to a different size erase block, determining allocation of space based on the erase block size and rebuilding index as part of transferring of data from one erase block to another.
Oshima [US 2005/0281105] appears to teach mapping/address conversion while moving data from one size erase block to another.
However, none of the prior arts on record appears to teach the replacement erase blocks comprises multiple erase blocks, wherein one of the erase blocks do not start with metadata. Based on this rationale, Claim 1 and its dependent claims 2-7 are allowed.
Independent claims 8 and its dependent claims 9-13 are allowed under the same rationale because Claim 8 recites the same allowable subject matter as Claim 1.
Independent claims 14 and its dependent claims 15-20 are allowed under the same rationale because Claim 14 recites the same allowable subject matter as Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MASUD K KHAN/            Primary Examiner, Art Unit 2132